DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 limits the amount of polysaccharide to 0.1 to 5 g/l. However, it does say  grams per liter of what, making it indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Osbourne, Jr. (US 2015/0027346).
Regarding claims 1-2, 5-6 and 12
Osbourne discloses a grout composition comprising water (paragraph 0012), a hydraulic binder (paragraph 0011), a hydration stabilizer (in particular a set retarder and can be a phosphonic acid or carboxylic acid) (paragraph 0013), and a rheology modifier which can be a polysaccharide including welan gum (paragraph 0020).
Osbourne teaches a water/hydraulic binder ratio of 1.0-0.1 (paragraph 0012). However, Osbourne teaches that the water/binder ratio is typically 2:1, and that a water reducer is added to lower the water/binder ratio (paragraph 0019). Therefore, it would have been obvious for one of ordinary skill in the art to make the composition without the water reducer, and use a water/binder ratio of 2:1
Regarding claims 4 and 11
Osbourne teaches 1-15oz/cwt (i.e. per 100 pounds of cementitious material) (paragraphs 0015 and 0021). 
Grout has a density of around 1 kg/L, so a 100 pounds of grout would have a volume 45.45 L, or about 0.6 to 9 g/L, overlapping the claimed range.
As the amount of polysaccharide in the reference overlaps with the claimed amount, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 8
Osbourne teaches the use of an accelerator (abstract), which would necessarily require the accelerator to be mixed with the grout composition. 
Although, Osbourne does not teach the claimed order, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
Regarding claim 9
Osbourne teaches the use of aluminum sulfate as the accelerator (paragraph 0023).
Regarding claim 10
Osbourne discloses what can be considered a two part grout consisting of the hydraulic cement composition (component 1) and water (component 2).
Regarding claim 13
Although, Osbourne does not teach the claimed ratio, Osbourne does teach a ratio of up to 2:1. However, the amount of water is a result effective variable, where more water increases the fluidity of the composition, but reduces strength. Therefore, the skilled artisan would have determined the optimal water ratio through routine experimentation in the art taking into account the desired fluidity and strength for the intended use of the grout.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Osbourne, Jr. (US 2015/0027346), as applied to claims 1-2, 4-6, and 8-13 above, in view of Dyckerhoff (EP 1004557A1).
Regarding Claim 3
Although, Osbourne does not teach the particle size of the polysaccharide, Osbourne does teach the use of a polysaccharide. However, Dyckerhoff teaches similar cementitious compositions and teaches that the polysaccharide (or solids) has a D95 < 9.5 microns (example 4). Therefore, it would have been prima facie obvious to add to the teachings of Osbourne by using a polysaccharide having a D95 < 9.5 microns, with a reasonable expectation of success, as suggested by Dyckerhoff.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734